104 F.3d 354
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Geneva L. POWELL, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 96-4061.
United States Court of Appeals, Second Circuit.
Nov. 4, 1996.

Appearing for Petitioner:  Geneva L. Powell, pro se, New York, New York.
Appearing for Respondent:  Catherine C. Cook, General Counsel, Railroad Retirement Board, Chicago, Illinois.
R.R.Ret.Bd.
REVIEW DENIED.
Before VAN GRAAFEILAND, WINTER and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the Railroad Retirement Board and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the petition for review is hereby denied.


3
Geneva L. Powell petitions for review of a final decision of the Railroad Retirement Board awarding her a lump sum death payment of $822.90 based on the railroad service of her father, Robert H. Powell.  Ms. Powell argues on appeal that the size of the award was a "slap in the face" and "an insult to the memory of [her] father."   We may not overturn a decision of the Board unless the decision is unsupported by substantial evidence in the record or is based on an error of law.  See Poole v. Railroad Retirement Bd., 905 F.2d 654, 661 (2d Cir.1990).


4
Ms. Powell has not pointed to any error in the calculation of the death benefit under Section 6(b)(1) of the Railroad Retirement Act, 45 U.S.C. § 231e(b)(1), and the applicable administrative regulations.  We have independently reviewed the calculation of the benefit and find that it complies with the statute and regulations.  Whether the level of benefits established by law is adequate is not for a court to decide.  Our sole role is to determine compliance with that law by the Board.


5
We therefore deny the petition.